Citation Nr: 0842174	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-00 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by Osceola Regional Medical Center on February 23, 
2004, pursuant to the Veterans Millennium Health Care and 
Benefits Act (Millennium Bill Act).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA) Medical Center in Tampa, Florida, which denied payment 
for medical service under the Millennium Bill Act.  The 
veteran testified before the undersigned at a Travel Board 
hearing in October 2008.


FINDING OF FACT

1.  The services provided by Osceola Regional Medical Center 
on February 23, 2004, were provided in a medical facility 
held out as providing emergent care.

2.  The condition treated by Osceola Regional Medical Center 
on February 23, 2004 was for a condition whose symptoms were 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.

3.  VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson.

4.  The record does not establish that payment of 
reimbursement is sought for any medical care by Osceola 
Regional Medical Center on February 23, 2004.

5.  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

6.  The veteran is financially liable to the provider of 
emergency treatment for that treatment.

7.  The record does not establish that the veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.

8.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work related 
injury.

9.  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Osceola Regional Medical Center on 
February 23, 2004, pursuant to the Veterans Millennium Health 
Care and Benefits Act have been met.  38 U.S.C.A. § 1725 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 17.1000, 17.1001, 
17.1002 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002). In the instant case, the veteran's claim is 
being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

The Board further notes that changes were made to the 
provisions of 38 U.S.C.A. § 1725 on October 10, 2008 pursuant 
to the Veterans' Mental Health and Other Care Improvement Act 
of 2008, Pub. L. No. 110-387, §_, 122 Stat. 4110, _(2008).  
However, this case is being granted under the former version.  


Payment or Reimbursement for Medical Services,
Pursuant to the "Millennium Bill Act"

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  

In this case, the service rendered occurred after the 
effective date of the Millennium Bill Act.

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities, the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The veteran seeks payment or reimbursement for medical 
services rendered by Osceola Regional Medical Center on 
February 23, 2004.  He was transported by ambulance and was 
admitted on an emergent basis.  The veteran presented to that 
facility with an altered mental state and dizziness due to 
uncontrolled diabetes mellitus.  The veteran was stabilized 
and sent home the same day.  

In reviewing the criteria above, a VA Chief Medical Officer 
determined that all of the criteria, but one were met.  
Specifically, the veteran did not meet criterion (c) which 
requires that a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson.  It was indicated that the veteran was stable and 
should have used a VA facility beforehand.  

The veteran contends that the nearest emergency VA facility 
was approximately one hour away.  The Board notes that the 
private facility was a 10 minute drive and the VA emergency 
facility was actually over one hour away by motor vehicle.  

The veteran also presented written and oral contentions.  He 
stated that his wife is a nurse.  When he was removing his 
clothing, he lost consciousness.  His wife tried to perform 
cardiopulmonary resuscitation (CPR) and wake him.  She called 
the local VA clinic, but was told to call "911," which she 
did.  He explained that the local VA clinic was not equipped 
to handle emergencies and had no emergency room so he was 
taken by ambulance to the private facility which was close in 
proximity.  As noted, the VA hospital in Tampa, Florida, was 
over an hour away.  He indicated that he was unconscious the 
whole time and had an incomplete memory of the day.  He 
indicated that his wife told him that the emergency 
technicians who came to their home gave him some medication, 
but told his wife that they had to take him to the emergency 
room.  The medical records confirm that the veteran had a 
history of multiple medical problems and was on multiple 
medications when he was admitted.  He was alert when he was 
examined, but had been admitted in an altered mental state 
with dizziness.  The clinical impression was uncontrolled 
diabetes mellitus.  

"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).  The Board finds that this was the case here.  

The Board finds that the veteran's contentions are credible 
and consistent with the record.  He had an altered mental 
state and dizziness.  Emergency technicians apparently deemed 
it necessary to transport him to an emergency room and he was 
still having those symptoms when admitted on an emergent 
basis.  There is no indication in this case that a full-
service VA medical facility was available to the veteran that 
was closer than the VA hospital in Tampa, Florida.  The 
private facility was much closer in distance than the VA 
facility.  It is reasonable to conclude that the ambulance 
personnel determined that the nearest available appropriate 
level of care was at a non-VA medical center and was 
medically necessary given the nature of the veteran's 
symptoms.  The veteran was not in a mental state to offer 
input to the medical technicians regarding the appropriate 
care.  His wife clearly followed the advice provided by them.  
Thus, the Board finds that a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent layperson.

The Board finds no evidence contrary to the findings by the 
Chief Medical Officer regarding the other criteria which were 
met in this case.  Thus, the Board concurs that those 
criteria were met.  Accordingly, the veteran meets the 
criteria for entitlement to payment or reimbursement for 
medical services provided by Osceola Regional Medical Center 
on February 23, 2004, pursuant to the Millennium Bill Act.


ORDER

Payment or reimbursement for medical services provided by 
Osceola Regional Medical Center on February 23, 2004, 
pursuant to the Millennium Bill Act, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


